DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 31 May 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 2, line 2, “the dataset stored within the source data repository” lacks sufficient antecedent basis.
Per claim 12, line 4, “the dataset stored within the source data repository” lacks sufficient antecedent basis.
Appropriate correction is required.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11360689.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of Patent No. 11360689 contain every element of claims 1-20 of the instant application and thus anticipate claims 1-20 of the instant application.  Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Per claim 1, claim 1 of Patent No. 11360689 as shown in the table below contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.
Instant Application 17/825,760
Patent 11,360,689
1. A method comprising:

1. A method comprising:

generating, based on metadata describing one or more updates to a dataset, a tracking
copy of replica data on a target data repository;


generating, based on the metadata describing the one or more updates to the dataset, a tracking copy of replica data on the target data repository;

generating, after receiving an indication to begin accepting modifications to the tracking
copy of the replica data, a cloned image of the dataset that is modifiable without
modifying the tracking copy of the replica data; and

generating, 
responsive to a storage operation directed to the target data repository, modifying the
cloned image of the dataset without modifying the tracking copy of the replica data.
responsive to a storage operation directed to the target data repository, modifying the cloned image of the dataset without modifying the tracking copy of the replica data.



Per claim 2, claim 1 of Patent No. 11,360,689 contains every element of claim 2 of the instant application and as such anticipates claim 2 of the instant application.
Per claim 3, claim 2 of Patent No. 11,360,689 contains every element of claim 3 of the instant application and as such anticipates claim 3 of the instant application.
Per claim 4, claim 3 of Patent No. 11,360,689 contains every element of claim 4 of the instant application and as such anticipates claim 4 of the instant application.
Per claim 5, claim 4 of Patent No. 11,360,689 contains every element of claim 5 of the instant application and as such anticipates claim 5 of the instant application.
Per claim 6, claim 5 of Patent No. 11,360,689 contains every element of claim 6 of the instant application and as such anticipates claim 6 of the instant application.
Per claim 7, claim 6 of Patent No. 11,360,689 contains every element of claim 7 of the instant application and as such anticipates claim 7 of the instant application.
Per claim 8, claim 8 of Patent No. 11,360,689 contains every element of claim 8 of the instant application and as such anticipates claim 8 of the instant application.
Per claim 9, claim 9 of Patent No. 11,360,689 contains every element of claim 9 of the instant application and as such anticipates claim 9 of the instant application.
Per claim 10, claim 7 of Patent No. 11,360,689 contains every element of claim 10 of the instant application and as such anticipates claim 10 of the instant application.
Per claims 11-19, each claim is the storage system claim to the respective method claims 1-9.  Each of claims 10-17 of Patent No. 11,360,689 is the storage system claim to the respective claims 1-6 and 8-9 of Patent No. 11,360,689.  As such, the instant claims 11-19 are anticipated by claims 10-17 of Patent No. 11,360,689, respectively.
Per claim 20, the claim is the computer program product claim to the method claim 1.  Claim 18 of Patent No. 11,360,689 is the computer program product claim to the method claim 1 of Patent No. 11,360,689.  As such, the instant claim 20 is anticipated by claim 18 of Patent No. 11,360,689.
Claims Not Rejected On The Grounds of 35 U.S.C 102/103
Claims 1-20 are not rejected in view of prior art references on the grounds of 35 U.S.C. 102 or 35 U.S.C. 103.
The following is a statement of reasons for not rejecting claims 1-20 in view of prior art references on the grounds of 35 U.S.C 102 or 103:
Per independent claim 1, no known prior art teaches or sufficiently suggests: “generating, after receiving an indication to begin accepting modifications to the tracking copy of the replica data, a cloned image of the dataset that is modifiable without modifying the tracking copy of the replica data”.  In the instant application’s specification’s paragraph [307], when a user promotes or activates a target pod containing a tracking volume (the claimed tracking copy of the replica data) and a cloned image to the tracking volume is generated to accept write storage operations, wherein the promoting/activating is the claimed indication to begin accepting modifications to the tracking copy of the replica data.
Abouelwafa teaches a method comprising:
receiving, at a target data repository from a source data repository (see paragraph [0016] for source storage system and target storage system), metadata describing one or more updates to a dataset stored within the source data repository (see paragraphs [0049]-[0050] for instructions 129 replicating source storage system host write requests to target storage system based on copy/migration relationship between the source tree and the target tree, with the claimed metadata corresponding to Abouelwafa’s instructions/information sent to the target storage system for host write replication; also see paragraph [0059], the received compressed extent collection, the received location information and snapshot tree information can all be construed as metadata received at the target storage system describing updates to data storage in the source storage system, as the target storage system synchronizes with the source storage system);
generating, based on the metadata describing the one or more updates to the dataset, a tracking copy of replica data on the target data repository (see paragraphs [0049]-[0050], the target storage system stores replications of source data in the forms of base volume and snapshots, and the entire source snapshot tree can be reconstructed on the target storage system, see paragraphs [0016], [0018]-[0019], [0028] and [0066] for reconstruction of snapshot metadata of source virtual volume tree at the target storage system);
generating, based on the tracking copy, a cloned image of the dataset (see paragraphs [0001]-[0002] and [0015]-[0016], a snapshot taken from the base volume) that is modifiable (see paragraph [0046], lines 1-15, permitting writes to read-only snapshots by using maintenance write flag 410) without modifying the tracking copy of the replica data (writing to snapshots is not writing to the base volume), and
responsive to a storage operation directed to the target data repository, modifying the cloned image of the dataset without modifying the tracking copy of the replica data (see paragraph [0046], lines 1-15, permitting writes to read-only snapshots by using maintenance write flag 410, wherein writing to snapshots is not writing to the base volume).
Abouelwafa does not teach or sufficiently suggest that its read-only snapshot (the claimed cloned image) is generated after receiving an indication to begin accepting modifications to the base image (the claimed tracking copy).
In another relevant reference, Mritunjai [US 9983823 B1] a similar source-target replication storage system wherein a replica on the target storage may be made writeable by setting a parameter (see Mritunjai, col. 3, line 64 to col. 4, line 1).  However, Mritunjai fails to teach or sufficiently suggest generating a writeable replica after receiving an indication to begin accepting modifications to a tracking copy of replica.
In yet another relevant reference, Tabaaloute et al. [US 20160335278 A1] teaches creating both read-only clones and mutable clones in a source-target replication system, Tabaaloute fails to teach or sufficiently suggest generating a mutable clone after receiving an indication to begin accepting modifications to a tracking copy of replica.
Per independent claim 11, the claim is the storage system claim corresponding to the method claim 1, and is not rejected on the grounds of 35 U.S.C. 102/103 for the same reasons mutatis mutandis.
Per independent claim 20, the claim is the computer program product claim corresponding to the method claim 1, and is not rejected on the grounds of 35 U.S.C. 102/103 for the same reasons mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

2 November 2022